Citation Nr: 1229067	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  06-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.

3.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to PTSD. 


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for PTSD, and an April 2009 rating decision of the VA RO in Cleveland, Ohio, which denied service connection for erectile dysfunction, a gastrointestinal condition, and a sleep disorder.  In March 2005, the Veteran submitted a notice of disagreement (NOD) with regard to his PTSD claim and subsequently perfected that appeal in June 2006.  In May 2009, he submitted an NOD for the issues of service connection for erectile dysfunction, a gastrointestinal condition, and a sleep disorder, and subsequently perfected his appeal in July 2009.  The Veteran's case is currently under the jurisdiction of the RO in Denver, Colorado.

In March 2010, the Veteran and his wife presented sworn testimony during a video conference hearing in Cleveland, Ohio, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In October 2010, the Board denied the Veteran's claim of entitlement to service connection for a sleep disorder and remanded his claims of entitlement to service connection for PTSD, erectile dysfunction, and a gastrointestinal condition to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA treatment records, providing the Veteran with a VA examination for his PTSD claim, and readjudicating all three claims.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and provided the Veteran with a new VA examination for his PTSD in February 2011.  Additionally, the AMC readjudicated all three claims in March 2011 and February 2012 supplemental statements of the case.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

The issues of entitlement to service connection for erectile dysfunction and a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's currently diagnosed PTSD is the result of his active duty service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, this claim is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that his PTSD is the result of his active duty service.  Specifically, he contends that he experienced traumatic stressors while serving in the Persian Gulf and that his current psychiatric symptoms are related to the in-service stressors.  He, therefore, believes that service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002).  

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2011).

The medical evidence of record reflects that the Veteran has been diagnosed with various psychiatric disorders, including PTSD.  As such, the first element of Hickson is met.

With regard to an in-service stressor, the Veteran alleges that he witnessed explosions from a distance and witnessed the aftermath of a battle.  The RO verified that the Veteran's unit was involved in military action, although the Veteran was not directly involved in combat.  Accordingly, the RO conceded his alleged stressors of being experiencing military action from a distance, but not actually participating in combat.  As such, the Veteran's stressors have been conceded and the second element of Hickson is met.

The remaining question is whether a medical nexus exists between the Veteran's current PTSD and his conceded in-service stressful experiences.

The Veteran has been afforded two VA examinations to address his PTSD.  He was first examined in June 2007.  At that time, the examiner diagnosed the Veteran with major depressive disorder, recurrent, moderate; alcohol dependence, sustained full remission; and pathological gambling, sustained full remission.  He concluded that the Veteran's current psychiatric disabilities were not related to his military service and that he did not meet the diagnostic criteria for PTSD.

The Veteran was more recently examined in February 2011.  The February 2011 examiner diagnosed the Veteran with major depressive disorder, moderate, recurrent; pathological gambling, in partial unstable remission; and alcohol dependence, in reported sustained full remission.  She concluded that the Veteran did not meet the diagnostic criteria for PTSD and that his diagnosed psychiatric disabilities were not related to his military service.  

In addition to the VA examination reports, the medical evidence includes VA psychiatric treatment records, including a November 2010 letter from the Veteran's treating psychiatrist, Dr. B. F.  Dr. B. F.'s letter opines that the Veteran's PTSD was caused by his service in the Persian Gulf.  He concluded that the Veteran's stressors are sufficient to cause PTSD and that the Veteran had no other potentially life-threatening stressors.  As Dr. B. F. is the Veteran's long-term treating psychiatrist and provided a rationale for his opinion, the Board finds his positive nexus opinion highly probative as to the etiology of the Veteran's PTSD.  Additionally, the VA treatment records show multiple diagnoses of PTSD, some of which seem to link his symptoms, including military-related nightmares, to his military service.  See VA treatment records, November 2008, July 2008, August 2001.  This evidence supports Dr. B. F.'s conclusion.

The Board notes the two negative VA examiners' opinions, but concludes that these opinions are less probative than Dr. B. F.'s positive opinion.  The Board is free to favor one medical opinion over another as long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the February 2011 VA examiner did not address Dr. B. F.'s positive opinion and neither VA examiner adequately discredited the PTSD diagnoses of record, including those supported by psychometric testing.  Additionally, in contrast to the Board's review of the VA treatment records, showing multiple diagnoses of PTSD, some substantiated by psychometric testing, the February 2011 examiner concluded that "the majority of the Veteran's treatment records have suggested a consistent diagnosis of depression with an occasional diagnosis of PTSD pending verification of stressors."  This inaccurate summary of the VA treatment records greatly diminishes the probative value of her opinion.

In light of Dr. B. F.'s November 2010 positive nexus opinion and lack of sufficiently probative evidence to contradict this opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current PTSD is related to his active duty service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for PTSD is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to service connection for erectile dysfunction and a gastrointestinal disability, both to include as secondary to his service-connected PTSD.

The Veteran claims that his erectile dysfunction and gastrointestinal disorder(s) are either directly related to his military service or are secondary to his now service-connected PTSD.  Therefore, he believes that service connection is warranted.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's service treatment records show diagnoses of possible stool blockage and viral gastroenteritis.  Additionally, the Board notes that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  Further, the Veteran has been granted service connection for PTSD as discussed above.  Current VA treatment records shows diagnoses of erectile dysfunction and complaints of gastrointestinal problems, including acid reflux.  

In light of the evidence showing current complaints of gastrointestinal problems and erectile dysfunction, the Veteran's service in Southwest Asia and service-connected PTSD, and his contention that his current gastrointestinal problems and erectile dysfunction are the result of his military service or service-connected PTSD, the Board finds that examinations and medical nexus opinions are necessary in order to properly resolve the claims of entitlement to service connection for erectile dysfunction and a gastrointestinal disability.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); see also McLendon, supra.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for erectile dysfunction and a gastrointestinal disability, both to include as secondary to service-connected PTSD, must be remanded for VA examinations and opinions.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Denver VA Medical Center, and any other VA facility identified by the Veteran, covering the period from February 2012 to the present, should be obtained and added to the claims folder.

2.  Thereafter, the Veteran must be scheduled for VA examinations with appropriate examiners to determine the nature and etiology of his claimed erectile dysfunction and gastrointestinal disability.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examinations, including the Veteran's in-service diagnoses of possible stool blockage and viral gastroenteritis.  This must be noted in the examination report.  The examiners should also be informed of the Veteran's service-connected PTSD and his service in the Southwest Asia theater of operations during the Persian Gulf War.

With regard to the Veteran's erectile dysfunction, the examiner must state whether it is at least as likely as not that the Veteran's currently diagnosed erectile dysfunction was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service or by his service-connected PTSD.  

With regard to the Veteran's claimed gastrointestinal disability, the examiner must state whether the Veteran's gastrointestinal symptoms can be attributed to any known clinical diagnosis or whether they are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness.

If the examiner attributes any of these symptoms to a known clinical diagnosis, s/he must state whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service or by the Veteran's service-connected PTSD.

If the examiner does not attribute the Veteran's symptoms to a known clinical diagnosis, s/he must state whether it is at least as likely as not that these symptoms are the result of any identifiable etiology.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to service connection for erectile dysfunction and a gastrointestinal disability, both to include as secondary to PTSD, should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


